EXHIBIT 10.9

 

STOCK APPRECIATION RIGHTS CERTIFICATE

 

Non-transferable

 

GRANT TO

 

_______________________

(“Grantee”)

 

by HomeBanc Corp. (the “Company”) of

Stock Appreciation Rights with respect to

 

[            ]

 

shares of its common stock, $0.01 par value (the “SARs”)

 

having a base value of $      per share (the “Base Value”)

 

pursuant to and subject to the provisions of the HomeBanc Corp. Amended and
Restated 2004 Long-Term Incentive Plan (the “Plan”) and to the terms and
conditions set forth on page 2 hereof. By accepting the SARs, Grantee shall be
deemed to have agreed to the terms and conditions set forth in this Certificate
and the Plan.

 

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the SARs shall vest (become exercisable) in accordance with
the following schedule:

 

Continued Employment

after Grant Date

--------------------------------------------------------------------------------

 

Percent of SAR Shares Vested

--------------------------------------------------------------------------------

Less than 1 Year

  0%

1 Year

  25%

2 Years

  50%

3 Years

  75%

4 Years

  100%

 

IN WITNESS WHEREOF, HomeBanc Corp. has caused this Certificate to be executed as
of the Grant Date, as indicated below.

 

HOMEBANC CORP.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

Authorized Officer

Grant Date:                     , 200    

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Grant of SARs. HomeBanc Corp. (the “Company”) hereby grants to the Grantee
named on page 1 hereof (“Grantee”), under the HomeBanc Corp. Amended and
Restated 2004 Long-Term Incentive Plan (the “Plan”) and on the terms and on
conditions set forth in this award certificate (this “Certificate”), stock
appreciation rights with respect to the number of shares of Stock indicated on
page 1 hereof at the Base Value per share set forth on page 1 hereof (the
“SARs”). Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Plan.

 

2. Base Value and Benefit. The Base Value of each SAR is equal to the Fair
Market Value of a share of Stock on the Grant Date. Each SAR entitles Grantee to
receive from the Company upon the exercise of the SAR an amount, payable in
shares of Stock, equal to the excess, if any, of (a) the Fair Market Value of
one share of Stock on the date of exercise, over (b) the Base Value per share.

 

3. Vesting of SARs. The SARs shall vest (become exercisable) in accordance with
the schedule shown on page 1 of this Certificate. Notwithstanding the vesting
schedule, (i) if Grantee’s employment terminates by reason of his or her death,
Disability or Retirement at any time, or (ii) if grantee’s employment is
terminated by the Company without Cause within two years following a Change of
Control, the SARs shall become fully vested and exercisable as of such date of
termination.

 

4. Term of SARs and Limitations on Right to Exercise. The term of the SARs is a
period of ten years, expiring at 5:00 p.m., Eastern Time, on the tenth
anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the SARs will lapse prior to the Expiration Date upon the
earliest to occur of the following circumstances: (a) three months after the
termination of the Grantee’s employment with the Company for any reason other
than by reason of the Grantee’s death, Disability or Retirement; (b) twelve
months after the date of the termination of the Grantee’s employment with the
Company by reason of Disability or Retirement; (c) twelve months after the date
of the Grantee’s death, if the Grantee dies while employed with the Company, or
during the 3-month period described in subsection (a) above or during the
twelve-month period described in subsection (b) above and before the SARs
otherwise lapse. Upon the Grantee’s death, the SARs may be exercised by the
Grantee’s beneficiary designated pursuant to the Plan.

 

The Committee may, prior to the lapse of the SARs under the circumstances
described in paragraphs (a), (b), or (c) above, extend the time to exercise the
SARs. If the Grantee or his or her beneficiary exercises a SAR after termination
of employment, the SARs may be exercised only with respect to the shares that
were otherwise vested as of such termination.

 

5. Dividend Equivalents. If and when dividends or other distributions are paid
with respect to the Stock while the SARs are outstanding, the dollar amount or
fair market value of such dividends or distributions with respect to the number
of shares of Stock then underlying the SARs shall be converted into Restricted
Stock Units (“RSUs”) in Grantee’s name, based on the Fair Market Value of the
Stock as of the date such dividends or distributions were payable, and such RSUs
shall be subject to the same restrictions as apply to the SARs with respect to
which they relate. Upon exercise of the SARs, the value of the accumulated RSUs
(based on the Fair Market Value of the price of Stock at the time of exercise)
will be added to the amount payable upon exercise of the SAR, and the total
value will be converted to shares of Common Stock to be delivered to the
Grantee.

 

6. Exercise of SAR. The value due upon exercise of the SARs is calculated as
follows: (a) the number of SARs being exercised, times the excess, if any, of
(i) the Fair Market Value of one share of Stock on the date of exercise, over
(ii) the Base Value of the SAR, plus (b) the value of the accumulated RSUs
(based on the Fair Market Value of the Stock at the time of exercise), The SARs
shall not be exercisable if the value derived from the above formula is zero or
less. Provided such value is more than zero, the SARs shall be exercised by
written notice directed to the Secretary of the Company or his or her designee
at the address and in the form specified by the Secretary from time to time. If
the person exercising a SAR is not Grantee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
SAR.

 

7. Limitation of Rights. The SARs do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the exercise of
the SARs. Nothing in this Certificate shall interfere with or limit in any way
the right of the Company or any affiliate to terminate Grantee’s employment at
any time, nor confer upon Grantee any right to continue in the employment of the
Company or any affiliate.



--------------------------------------------------------------------------------

8. Withholding. The Company or any employer affiliate has the authority and the
right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the SARs. The withholding
requirement may be satisfied, in whole or in part, at the election of the
Secretary, by withholding from the SAR shares of Stock having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes.

 

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

 

10. Severability. If any one or more of the provisions contained in this
Certificate is deemed invalid, illegal or unenforceable, the other provisions of
this Certificate will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

 

11. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to: HomeBanc Corp., 2002 Summit Boulevard, Suite 100, Atlanta, Georgia
30319; Attn: Secretary, or any other address designated by the Company in a
written notice to Grantee. Notices to Grantee will be directed to the address of
Grantee then currently on file with the Company, or at any other address given
by Grantee in a written notice to the Company.